On June 21,1993, the defendant was sentenced to Montana State Prison for a period of twenty (20) years for the crime of Count I: Aggravated Kidnapping, a Felony. It is further ordered that the defendant be sentenced to Montana State Prison for a period of twenty (20) years for the crime of Count II: Sexual Intercourse Without Consent, a Felony. Said sentences are to be served consecutively. The defendant is given credit for time already served in the Cascade County Detention Center, a total of 352 days. For the purposes of parole eligibility the defendant is hereby declared a dangerous offender.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Jay Johnson for representing himself in this matter.